Ejectment. — In this case a joint ejectment had been brought against two defendants, Dodson and Buford; the clerk had docketed them as two suits. Before the trial came on it was moved by the plaintiff's counsel that these suits might be consolidated, and insisted that it had been frequently done in actions of trespass, and no distinction could be perceived in this respect between ejectment and other actions of trespass. If joined by the declaration, the defendants in pleading could not separate them, and make separate actions.
thought there ought to be no consolidation, but that the suits should remain on the docket as they are.